Citation Nr: 0912352	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-31 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and anxiety 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1993 to June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's claim for service connection for a 
gastrointestinal disorder and denied the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder and anxiety disorder.  

In a May 2007 decision, the Board declined to reopen the 
Veteran's claim for service connection for a gastrointestinal 
disorder and denied the Veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder and anxiety disorder.  The Veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a Joint Motion for Remand, an 
August 2008 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for 
Remand.  


FINDINGS OF FACT

1.  The evidence shows that it is at least as likely as not 
that the Veteran's acquired psychiatric disorder was incurred 
during service.  

2.  The claim for service connection for a gastrointestinal 
disorder was previously denied in a June 2001 RO decision.  
The Veteran did not appeal that decision.  

3.  Evidence received since the last final decision in June 
2001 relating to service connection for a gastrointestinal 
disorder is new and raises a reasonable possibility of 
substantiating the claim.  

4.  The Veteran's gastrointestinal disorder is the result of 
the service-connected acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The Veteran's acquired psychiatric disorder was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
5103A, 5103(a) 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2008).

2.  The June 2001 RO decision that denied service connection 
for a gastrointestinal disorder is final.  New and material 
evidence has been submitted to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302, 20.1103 (2008).  

3.  The Veteran's gastrointestinal disorder is proximately 
due to service-connected acquired psychiatric disorder.  38 
U.S.C.A. §§ 1110, 5103A, 5103(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for an Acquired Psychiatric Disorder, to 
Include Bipolar Disorder and Anxiety Disorder 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).    

Service treatment records are negative for any complaints or 
treatment for any psychiatric disorders.  At an April 1995 
mental status examination, the examiner noted that the 
Veteran had several extreme personal stressors that caused 
him emotional upset and undermined his motivation.  He stated 
that the Veteran could develop depression if he continued in 
service and recommended an administrative discharge.  

Post-service private and VA medical records dated from 
October 2000 to February 2005 show that the Veteran received 
intermittent treatment for generalized anxiety disorder, rule 
out agoraphobia without panic attacks, panic or anxiety 
attack, adult attention deficit hyperactivity disorder, and 
severe bipolar disorder.  

A September 2003 Social Security Administration decision 
granted disability benefits to the Veteran as of October 1, 
2001, due to anxiety-related disorder with abdominal pain.  

Lay statements from the Veteran's parents dated in January 
and July 2005 show, in pertinent part, that the Veteran 
suffered from bipolar disorder, social anxiety disorder, and 
cyclic vomiting syndrome/abdominal migraine syndrome.  The 
Veteran's parents reported that he did not have any of these 
conditions prior to enlistment in the military.  They stated 
that he continued to be hospitalized for these conditions 
about 4 to 6 times a year and that he was under psychiatric 
care.  They reported that he exhibited symptoms of depression 
and had an inability to regulate his sleep habits.  

In a February 2009 private medical report, the Veteran's 
psychologist reviewed his entire claims file in order to 
render a medical opinion.  She noted that the Veteran had 
experienced a complex set of symptoms and complaints and that 
he had been given several diagnoses.  She explained that his 
combination of anxiety, depressive, and hypomanic symptoms 
was common because anxiety and mood disorders frequently co-
occurred.  She asserted that the Veteran's anxiety symptoms 
had varied and did not completely conform with the 
symptomatology of the more common anxiety disorders that 
would warrant a final diagnosis of anxiety disorder, not 
otherwise specified.  She stated that the evidence suggested 
that his depression was more prominent during service than 
his anxiety and explained that it was not unusual for those 
suffering from bipolar disorder to receive incorrect or 
insufficient diagnoses before being ultimately diagnosed and 
treated properly.  The psychologist noted that the Veteran 
had reported feeling depressed by late 1994.  She found that 
his service personnel records supported his contention by 
showing a decline in performance.  Whereas the Veteran had 
been an Honor Graduate in basic training and a Distinguished 
Honor Graduate in advanced individual training, his records 
later demonstrated that he had to be counseled in service for 
failure to return to his place of duty, dereliction of duty, 
failure to pass physical fitness tests, and indebtedness.  
The Veteran's parents also observed that he had been well-
adjusted upon entering the military but became unable to 
perform his duties and responsibilities only two years later.  
The psychologist opined that the Veteran's bipolar disorder 
first manifested in 1994 while he was in the military.  Her 
rationale was that the typical course of bipolar disorder was 
consistent with the Veteran's testimony and his parents' 
observations.  She explained that the median age of onset for 
bipolar disorder was 25 years old, and the Veteran was 28 
years old when he was discharged from the military.  She also 
stated that there was a typical delay of 6 to 12 years from 
the first onset of symptoms of bipolar disorder to the 
initiation of treatment and that approximately half of the 
people with bipolar disorder had seen three professionals 
before being diagnosed correctly.  In the Veteran's case, the 
psychologist noted that a diagnosis of bipolar disorder had 
been under consideration in 2000 and that there had also been 
mention of the Veteran suffering from a mood disorder in 
1998.  She therefore concluded that the Veteran's bipolar 
disorder was related to his period of service because his 
depressive symptomatology in service corresponded with his 
decline in performance and coincided with the typical age of 
onset of bipolar disorder.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the February 2009 medical opinion is 
probative and persuasive based on the examiner's review of 
the entire case file and adequate rationale for her opinion.  
In addition, there is no contrary competent medical opinion 
of record.  This examination found that the Veteran's 
acquired psychiatric disorder was related to his period of 
active service.  Thus, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence to reopen the claim for service 
connection for a Gastrointestinal Disorder 

In a June 2001 rating decision, the RO denied the Veteran's 
claim for service connection for a gastrointestinal disorder.  
The RO declined to reopen the Veteran's claim for service 
connection for a gastrointestinal disorder in January 2004.  
While the RO found that new and material evidence had not 
been submitted to reopen the Veteran's claim for service 
connection for a gastrointestinal disorder, the Board must 
still consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  

In a decision dated in June 2001, the RO denied the Veteran's 
claim for service connection for a gastrointestinal disorder.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the June 2001 rating decision 
became final because the Veteran did not file a timely 
appeal.  

The claim for entitlement to service connection for a 
gastrointestinal disorder may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen his 
claim in August 2002.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service treatment records, the 
Veteran's post-service VA and private medical records, and 
statements from the Veteran.  The RO found that the Veteran's 
treatment for a gastrointestinal disorder during service was 
considered acute and transitory and denied the claim due to 
lack of a chronic disability in service.    

The Veteran applied to reopen his claim for service 
connection for a gastrointestinal disorder in August 2002.  
The Board finds that the evidence received since the last 
final decision is new and material because it raises a 
reasonable possibility of substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection, the Veteran submitted a February 2009 medical 
opinion from a private physician.  The physician found that 
the Veteran's gastric distress was a psychogenic disorder 
related to his psychiatric disorder.  She reasoned that his 
gastrointestinal disorder was psychogenic because he had 
effectively had a full medical work-up with no evidence of an 
organic etiology for his gastrointestinal disorder.  She 
opined that it was more likely than not that the Veteran's 
gastric symptoms were related to his psychiatric disorder and 
concluded that his documented episode of gastric distress in 
service and complaints of multiple undocumented episodes of 
gastric distress in service were related to his psychiatric 
illness.    

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
a gastrointestinal disorder.  The claim was previously denied 
because there was no evidence that the Veteran had a chronic 
gastrointestinal disability during service.  The Veteran has 
submitted evidence in the form of a medical opinion showing 
that he had a gastric disorder during service in the form of 
one documented episode and multiple undocumented episodes of 
gastric distress that was related to his psychiatric 
disorder.  Thus, with the new evidence presumed credible for 
the purpose of determining whether the claim should be 
reopened, the Board finds that new and material evidence has 
been submitted.  Therefore the claim for service connection 
for a gastrointestinal disorder is reopened.  38 C.F.R. 
§ 3.156(a).  This does not mean that service connection is 
granted.  Rather, the merits of the claim for service 
connection will have to be reviewed on a de novo basis, as 
addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the Veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the Veteran's 
claim on the merits.  Also, the Veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the Veteran had adequate 
notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran contends that he is entitled to service 
connection on a secondary basis for his gastrointestinal 
disorder due to his acquired psychiatric disorder.  

In addition to the service connection regulations noted 
above, service connection may also be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

In a February 2009 medical report, the Veteran's private 
physician reviewed his entire claims file in order to render 
a medical opinion.  She noted that an April 1995 mental 
status examination prior to discharge from service had stated 
that the Veteran had several extreme personal stressors that 
caused him emotional upset, undermined his motivation, and 
could cause him to develop depression if he continued in 
service.  She observed that the Veteran was diagnosed with 
gastroenteritis in November 1993 for his headache and 
vomiting.  The Veteran reported that his stress and 
depression had increased from 1993 to 1994 due to the 
possibility of being deployed to fight in Operation Desert 
Storm.  He complained of suffering from worsening stomach 
problems in service even though there were no other 
documented episodes of a gastric illness.  The physician 
noted that post-service medical records showed the Veteran 
being treated 3 to 5 times a year for gastric distress, 
nausea, vomiting, and abdominal pain.  She observed that 
after the Veteran had undergone a thorough evaluation with 
upper and lower endoscopy, small bowel series, biopsies, CT 
scan of the abdomen, and brain MRI, there was still no 
evidence of an organic cause for his gastrointestinal 
disorder.  She also noted that several of the Veteran's 
physicians had concluded that his episodes of nausea and 
vomiting were probably a "functional disorder" or 
"psychogenic" in nature.  The physician found that the 
Veteran most likely suffered from bipolar disorder which had 
initially manifested itself as depression during his period 
of active service.  She opined that it was more likely than 
not that the Veteran's gastrointestinal disorder was related 
to his psychiatric disorder.  Her rationale was that the 
Veteran had effectively had a comprehensive medical work-up 
with no evidence of an organic etiology for his 
gastrointestinal disorder and that his gastric distress was 
therefore a functional or psychogenic disorder.  She 
concluded that the Veteran's one documented episode of 
gastric distress in service as well as his complaints of 
multiple undocumented episodes of gastric distress in service 
were related to his psychiatric disorder.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the February 2009 medical opinion is 
probative and persuasive based on the examiner's review of 
the entire case file and adequate rationale for her opinion.  
In addition, there is no contrary competent medical opinion 
of record.  This examination found that the Veteran's 
gastrointestinal disorder was secondary to his acquired 
psychiatric disorder.  As a result of the Board's decision 
herein, service connection has been granted for an acquired 
psychiatric disorder.  Accordingly, resolving all reasonable 
doubt in the Veteran's favor, the Board finds that service 
connection for the Veteran's gastrointestinal disorder, as 
secondary to his service-connected acquired psychiatric 
disorder, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder and anxiety disorder, is granted.  

New and material evidence has been received to reopen the 
claim for service connection for a gastrointestinal disorder, 
and service connection for a gastrointestinal disorder, 
secondary to the service-connected acquired psychiatric 
disorder is granted.




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


